CHATFIELD, District Judge.
The motion to remand must be granted. Repeal by implication must result, where no other intent can be inferred which will harmonize with the prior statute. In this case jurisdiction is given the state courts by Act April 5, 1910, c. 143, 36 Stat. 291, amending Act April 22, 1908, c. 149, 35 Stat. 65. By the amendment of April 5, 1910, original jurisdiction is given to the Circuit Courts of more districts than under prior existing law, and removal of all suits under this law to the United'States court — i. e., “the court of the proper district” — -is prohibited.
This is plain language and must be respected. Sections 1 and 2, c. 137, Act March 3, 1875, are modified or limited thereby.
Note. — Action brought in New York Supreme Court, Richmond County, charging negligence wilhin the provisions of Employer’s Liability Act April 22, 3908. as amended by Act April 5, 1910. Removed to the United States court upon November 8, 3913. Motion to remand, on ground" iliat removal of such action was prohibited by the above statute. Opposed upon the theory that the removal act of March 3, 1875, was not repealed by the act of April 5, 1930, with respect to causes removable for other reasons than that they arose under the provisions of a law of the United States; the particular point as to the present case being that removal upon grounds of diversity of citizenship, in a case involving more than ¡¡>2,000, was still possible under the general statute of 1875.